Citation Nr: 0822947	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-33 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for patello-femoral 
syndrome of the left knee, claimed as arthritis (also 
referred to herein simply as a knee disability).

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for scoliosis, thoracic and 
lumbar spine (also referred to herein simply as a "lower 
back disability"). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to March 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and October 2004 rating 
decision by the Department of Veterans Affairs (VA) 
Nashville, Tennessee Regional Office (RO).    

The June 2002 RO rating decision is being appealed because 
the RO determined that the veteran had not submitted new and 
material evidence to reopen his service connection claims for 
a lower back disability.  

The veteran was scheduled for a hearing before the Board in 
May 2006 but was later cancelled by the veteran in April 
2006.  


FINDINGS OF FACT

1.  The veteran's claimed left knee disorder was not present 
until many years after service, and is not shown by the 
evidence of record to be related to service.  

2.  In September 1978, the RO denied service connection for a 
back condition, and the veteran did not appeal the decision.

3.  In June 2002, the RO denied the veteran's request to 
reopen his claim of service connection for a lower back 
disability, and the veteran did not appeal this decision.  

4.  The additional evidence presented since the June 2002 
final RO decision is cumulative and redundant, does not 
relate to an unestablished fact necessary to substantiate a 
service connection claim for a lower back disability, and 
does not raise a reasonable possibility of substantiating the 
claim.  



CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1127, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).

2.  The June 2002 RO decision denying the veteran's request 
to reopen the claim of service connection for a lower back 
disability is final.  38 U.S.C.A. § 7105(b); 38 C.F.R. 
§§ 3.156, 20.1103 (2007).

3.  New and material evidence has not been presented to 
reopen the claim of service connection for a lower back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee Disability

The veteran contends that his currently diagnosed knee pain 
was incurred during service.  

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Moreover, in the case of arthritis, service connection may be 
granted if such disease is manifested to a compensable degree 
of 10 percent or more within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

At the outset, the Board finds that presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309 for arthritis is 
not warranted as the veteran's currently diagnosed disability 
was not manifested to a degree of 10 percent or more within 
one year of separation from service.  The evidence of record 
does not contain a medical diagnosis of arthritis from either 
a VA or private physician one year after service.  Rather, 
the earliest assessment of the veteran's knee came from Dr. 
R.P.L, M.D. in March 2004.  Dr. L states: "He could have 
meniscal pathology."  This opinion came many years after 
service and did not address arthritis covered by 38 C.F.R. 
§ 3.309.  This gap in the evidence indicates that presumptive 
service connection for arthritis is not warranted as there is 
no evidence that the disease had its onset within one year 
after separation from service.

The Board further finds that in the alternative, there is no 
credible evidence of continuity of symptomatology.  Indeed, 
after service, the first medical evidence of treatment for 
any knee condition only goes back to 2004.  The veteran did 
not seek medical treatment for his knees until some 30 years 
after service.  Additionally, the veteran did not apply for 
benefits until March 2004.  These gaps in time constitute 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

In regards to direct service connection, the Board finds that 
the veteran has met the first criteria of service connection, 
at least with respect to there being a current diagnosis of a 
knee disability.  The diagnosis is supported by the presence 
of treatment records from VA and private physicians.  The 
evidence of record contains VA treatment records from January 
2004 to October 2004 and a March 2004 medical report from Dr. 
R.P.L, M.D.  The Board notes that the VA treatment records 
and Dr. L's March 2004 report specifically address the left 
knee.  The Board acknowledges a February 2004 VA treatment 
record noting the veteran complains of "daily knee pain 
bilaterally."  A veteran can prove the existence of a 
current disability or disorder by presenting competent 
medical evidence.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).  The treatment records from VA and private physicians 
serve as competent medical evidence.  

The Board finds that the veteran has not met the second 
criteria for direct service connection, evidence of a disease 
or injury while in service.  The Board notes that the service 
treatment records (STRs) contains a December 1975 document 
which discloses treatment administered to the veteran's left 
leg for a "superficial abrasion"  with "capillary 
bleeding."  The STRs do not contain any documents which 
address an injury specific to the veteran's knees.  
Consequently, the Board agrees with the RO's conclusion from 
the May 2004 rating decision where it states the veteran was 
unable to demonstrate the knee disability to have occurred in 
service.  The Board finds the second criteria has not been 
met.  

The Board finds that the third criteria for direct service 
connection has not been met.  The evidence of record does not 
contain a medical nexus opinion from a VA or private 
physician which attributes the bilateral knee disability to 
service.  The Board notes the only medical opinion addressing 
the knees comes from Dr. L in March 2004.  Dr. L did not 
attribute the current knee disability to the veteran's time 
in service but noted included the veteran's recollection of 
when and how the injury occurred.  Dr. L's March 2004 report 
included statements noting improvement in the knee since the 
injury and with little pain over the years but also noted the 
recurrence of pain recently.  The Board also acknowledges the 
VA treatment records from January 2004 to October 2004 which 
contain no statements by any VA examiners attributing the 
knee disability to service.  

The Board notes that the injury from December 1975, as 
described above, was for the posterior section of his lower 
left leg.  The injury is different from the knee disability 
described in the VA treatment records, Dr. L's March 2004 
report and the RO rating decisions.  Dr. L's March 2004 
report described that the veteran's pain was anterior and 
noted "mild knee effusion with left knee patellofemoral 
crepitus."  The January 2004 VA report discussed bone 
alignment with no evidence of fracture or dislocation and 
found no soft tissue abnormality.  The Board notes this 
discrepancy when comparing the post-service treatment 
records, private and VA, and the STRs.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for a left knee disorder.  The Board 
finds that the medical records, VA and private, fail to meet 
all of the criteria necessary to establish service 
connection.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also 38 C.F.R. § 3.303 (2006).  The veteran has 
failed to establish a causal connection between any current 
disability and an injury or incident of service.  

When the preponderance of the evidence is against a claim, it 
must be denied.  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine in adjudicating the claim for service 
connection.  As the preponderance of the evidence weighs 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).

The Board recognizes that no VA examination was conducted for 
this claim but finds that adjudication at this time to be 
appropriate.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Simply stated, the standards of McLendon are not met in this 
case.  There is no indication that the veteran's post-service 
diagnoses are related to service or any event during service. 
 The information and competent medical evidence of record 
(which shows no pertinent diagnoses during service or for 
years afterward, and no medical linking the current 
conditions to service), as set forth and analyzed, contains 
sufficient competent medical evidence to decide the claim. 
 See 38 C.F.R. § 3.159(c)(4); McLendon, supra; see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be 
some evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 38 
U.S.C.A. § 5103A(d)).  




Lower Back Disability

The veteran is seeking service connection for a lower back 
disability.  Service connection was previously considered and 
denied in a June 2002 RO decision.  The RO referenced the 
initial rating decision from September 1978 where no 
aggravation in service was found regarding a congenital or 
developmental lower back disability.  A February 1975 pre-
service medical examination report noted a finding of 
scoliosis and a December 1975 U.S. Air Force physician noted 
that the scoliosis existed prior to service.  Based on a pre-
existing back disorder, the veteran would have to prove 
aggravation during service in order to be granted service 
connection.  The RO noted in its June 2002 rating decision 
that the medical records from the veteran's private 
physicians did not constitute new and material evidence 
because the evidence did not show the lower back disability 
was aggravated by service.  The veteran did not timely appeal 
this decision and as such, the decision became final.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1103.  

The Board notes that a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
June 2002 decision that was the last and final adjudication 
that disallowed the veteran's claim.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312 (1999).  Furthermore, "material evidence" could be 
"some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.  

At the time of the June 2002 RO rating decision regarding 
service connection for a lower back disability, the evidence 
of record included the following: service treatment records 
(STRs), a July 1978 VA spine examination which included the 
following impression from the VA examiner: "very slight 
scoliosis", private medical records from Dr J.E.H., M.D. and 
Dr. M.T., D.C., and treatment records from the Sumner 
Regional Medical Center dated September 2000 to October 2000.  

The evidence submitted since the June 2002 RO rating decision 
consists of: VA treatment records from January 2004 to May 
2004, private medical and treatment records dated June 2000 
to July 2000 from Dr. M.D.L., D.O., the veteran's June 2002 
personal statement regarding the existence of additional 
evidence, copies of medical records dated from Dr. J.E.H., 
M.D., and copies of treatment records from the Sumner 
Regional Medical Center dated September 2000 to October 2000.  

VA treatment records from January 2004 to May 2004 and the 
private medical records from Dr. L. do not contain any 
statements from a VA examiner which describe the veteran's 
current lower back disability as being aggravated from 
service.  Rather, the VA treatment records only provide the 
status of the veteran's back after an examination.  The 
records from Dr. L do not contain disclosures indicating the 
veteran's lower back disability was aggravated during 
service.  Rather, the records discuss minor back pain 
experienced while camping along with abdominal pains.  

The Board notes that the copies of medical records dated from 
Dr. J.E.H, M.D., and treatment records from the Sumner 
Regional Medical Center dated September 2000 to October 2000 
are redundant.  These documents were already considered by 
the RO when the June 2002 rating decision was issued.  

Finally, the Board has noted that a letter dated in May 2002 
from M.T., a chiropractor, indicates that the veteran had an 
asymptomatic scoliosis on entrance into service, and 
subsequently suffered an injury during military service.  The 
chiropractor concluded that on that basis, it would appear 
that the veteran is entitled to a review for consideration of 
medical benefits.  The Board notes, however, that this 
opinion is based on an inaccurate history, as there has never 
been any credible evidence of a back injury in service.  An 
opinion based on an innacurate history has essentially no 
probative value.  See Kightly v. Brown, 6 Vet.App. 200 
(1994).  

The Board finds that the evidence added to the claims file 
since the June 2002 final RO decision, in the context of the 
attempt to reopen the claim of entitlement to service 
connection for a lower back disability, fails to address the 
inadequacies of the appellant's claim at the time of the 
prior final denial.  In this respect, the VA treatment 
records from January 2004 to May 2004 and records from Dr. L, 
while new in the sense that they were not previously of 
record, do not contain any new information which shows that 
the veteran's lower back disability was aggravated by 
service.  The Board agrees with the RO in its previous 
decisions where the veteran did not submit evidence showing 
his lower back disability was aggravated by service.  The 
Board finds that the evidence submitted since the June 2002 
RO decision is either cumulative or redundant of evidence 
previously submitted, or does not relate to an unestablished 
fact.  New and material evidence has not been presented to 
reopen the claim of service connection for a lower back 
disability.  

Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in March 2002 and January 2004, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claims.  He was told what information 
that he needed to provide, and what information and evidence 
that VA would attempt to obtain.  He was, in essence, told to 
submit all relevant evidence he had in his possession.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claim for a bilateral knee 
disability, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.

The Board also notes that the veteran has been informed 
through a January 2004 letter from the RO, the rating 
decisions, and statement of the case regarding the 
definitions for new and material evidence regarding the 
veteran's claim for a lower back disability.  Specific to 
requests to reopen, the claimant must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection. See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the January 
2004 notice letter provided to the veteran included the 
criteria for reopening a previously denied claim, the service 
connection criteria, definitions of new and material 
evidence.  Although that letter did not contain a specific 
explanation as to why the claim was previously denied, an 
explanation was later provided in the rating decision of May 
2004.  The timing of that notice was not prejudicial, as the 
veteran was subsequently allowed a period of time to submit 
additional evidence, and his claim was later readjudicated.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements needed to establish 
service connection that were found insufficient in the 
previous denial.  

The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's service treatment 
records and the relevant VA and private medical treatment 
records have been obtained.  There is no indication of any 
additional, relevant records that the RO failed to obtain.  
In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.  


ORDER

Service connection for patello-femoral syndrome of the left 
knee, claimed as arthritis is denied.

New and material evidence has not been presented to reopen 
the service connection claim for scoliosis, thoracic and 
lumbar spine.  The appeal is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


